DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 7/5/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18-29, 33-34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over McMeekin et al, “The Transverse Electrooptic Modulator (TEOM): Fabrication, Properties, and Applications in the Assessment of Waveguide Electrooptic Characteristics”, JOURNAL OF LIGHTWAVE TECHNOLOGY, VOL 10, NO 2, FEBRUARY 1992, p163-168, in a view of Myers (US 3432224).

Regarding Claim 18, McMeekin teaches an electro-optic modulator for modulating a beam of electro-magnetic radiation (abstract, a transverse electrooptic modulator (TEOM); figs. 2 and 5), wherein an electro-optic modulator for modulating a beam of electro-magnetic radiation having a beam path and a beam axis (figs. 2 and 5, waveguide), wherein the electro-optic modulator is of a transverse type and comprises:
 
a modulator element that is positioned in the beam path (figs. 2 and 5, waveguide),
 
a housing for receiving the modulator element, which housing forms a single cavity (figs. 2 and 5, waveguide, lithium niobite substrate, electrodes), the housing having a first end and a second end and extending along the beam path over a length from the first end to the second end, and the length exceeds a width of the housing perpendicular to its length (see fig. 5, waveguide, LiNbO3, top and lower electrodes, epoxy) and 

a coupling device for inputting modulating energy into the housing such that a standing wave with an electric field vector of the standing wave being perpendicular to the beam axis is generated within the housing (fig. 2, electrodes, electric field; fig 5, top and lower electrode bonding pads, top and lower electrodes), 

wherein the housing comprises at least one sidewall that extends substantially parallel to the beam axis over the length of the housing from the first end to the second end (figs, 2 and 5, side walls of lithium niobite substrate, top and lower walls of LiNbO3 with electrodes) and 

wherein the at least one sidewall comprises a deformed portion (fig. 2, electrodes or lithium niobite substrate) such that in the resonant cavity a distance between the sidewall and the beam axis in a direction perpendicular to the beam axis spatially varies along at least a portion of the length of the sidewall (page 163, right col., line 32-42, for modulators employing coplanar electrodes, where the electric field through the waveguide is either predominantly perpendicular to or parallel to the substrate surface, the overlap integral will increase with an increase in the electrode gap/optical mode width ratio. But since the relative phase shift has a stronger dependence on the electrode gap than has the overlap integral…; page 164, left col., line 6-10, The index change is therefore optimized by decreasing the electrode gap or substrate thickness).
	
But McMeekin does not specifically disclose that wherein a single resonant cavity and a resonant standing wave.

However, Myers teaches a light modulating device for modulating a beam of electro-magnetic radiation having a beam path and a beam axis, wherein the electro-optic modulator is of a transverse type (abstract; fig. 1) and comprises: 

a modulator element that is positioned in the beam path (fig. 1, 5- beam path, 18- modulator element),
 
a housing for receiving the modulator element, which housing forms a single resonant cavity (fig. 1, 6; col. 1, line 10-18, A light modulating device is provided that includes a resonant cavity containing a standing wave electric field), and
 
a coupling device for inputting modulating energy into the housing such that a resonant standing wave is generated within the housing (fig. 1, 25, 26, Electric field E; col. 3, line 35-40, The standing wave electric field E is created in a conventional manner by tuning the cavity with a slide-screw tuner 25 and adjustable shorting plunger 26),
 
wherein the housing comprises at least one sidewall that extends substantially parallel to the beam axis over a length (fig. 1, walls holding 18 and 26) and 

wherein the at least one sidewall comprises a deformed portion (fig. 1, holding walls on top of 18 and 26- adjustable shorting plunger) such that in the resonant cavity a distance between the sidewall and the beam axis in a direction perpendicular to the beam axis varies over at least a portion of the length of the sidewall (fig. 1, 5, 26; --adjusting 26, the distance between 5 and 26 varies).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electro-optic modulator of McMeekin by the light modulating device of Myer for the purpose to provide apparatus for producing a large modulating depth while maintaining a wide bandwidth. (col. 2, line 4-6).

Regarding Claim 19, McMeekin - Myers combination teaches that the electro-optic modulator of claim 18, wherein the housing comprises four sidewalls each extending substantially parallel to the beam axis over a length and a front and a rear face arranged substantially perpendicular to the beam axis (figs, 2 and 5, side walls of lithium niobite substrate, top and lower walls of LiNbO3 with electrodes, as disclosed in McMeekin; figs. 1 and 2, 6, walls holding 18 and 26; and 10, 11, as disclosed in Myers).

Regarding Claim 20, McMeekin - Myers combination teaches that the electro-optic modulator of claim 18, wherein at least one sidewall of the housing comprises at least one deformed portion (fig. 2, electrodes in top/lower walls; page 164, left col., line 6-10, The index change is therefore optimized by decreasing the electrode gap or substrate thickness, as disclosed in McMeekin; fig. 1, 26-- adjustable shorting plunger, as disclosed in Myers) and at least one non-deformed portion (fig. 1, holding walls on top surface of 18, as disclosed in Myers), wherein the deformed portion has a second distance from the beam axis and the non- deformed portion has a first distance from the beam axis and the second distance exceeds the first distance and wherein the deformed portion is configured to accommodate the coupling device (fig. 1, 5, holding walls on top surface of 18, and 26- adjustable shorting plunger, as disclosed in Myers).

Regarding Claim 21, McMeekin - Myers combination teaches that the electro-optic modulator of claim 18, wherein the deformed portion of the at least one sidewall locally reduces or enlarges the size of the resonant cavity in a direction perpendicular to the beam axis (fig. 2, electrodes in top/lower walls; page 164, left col., line 6-10, The index change is therefore optimized by decreasing the electrode gap or substrate thickness, as disclosed in McMeekin; fig. 1, 26- adjustable shorting plunger, as disclosed in Myers).

Regarding Claim 22, McMeekin - Myers combination teaches that the electro-optic modulator of claim 18, wherein the deformed portion of the at least one sidewall locally displaces the resonant cavity in a direction perpendicular to the beam axis (fig. 2, electrodes in top/lower walls; page 164, left col., line 6-10, The index change is therefore optimized by decreasing the electrode gap or substrate thickness, as disclosed in McMeekin; fig. 1, 26- adjustable shorting plunger, as disclosed in Myers).

Regarding Claim 23, McMeekin - Myers combination teaches that the electro-optic modulator of claim 18, wherein at least two sidewalls of the housing comprise deformed portions, which sidewalls are arranged on opposite sides of the modulator element (fig. 2, electrodes in top/lower walls; page 164, left col., line 6-10, The index change is therefore optimized by decreasing the electrode gap or substrate thickness, as disclosed in McMeekin; fig. 1, 25, 26, as disclosed in Myers).

Regarding Claim 24, McMeekin - Myers combination teaches that the electro-optic modulator of claim 18, wherein the at least one deformed portion of the at least one sidewall is configured to influence the resonant standing wave field of modulating energy (fig. 1, 25, 26; col. 3, line 35-40, The standing wave electric field E is created in a conventional manner by tuning the cavity with a slide-screw tuner 25 and adjustable shorting plunger 26, as disclosed in Myers).

Regarding Claim 25, McMeekin - Myers combination teaches that the electro-optic modulator of claim 18, wherein the deformed portion is located at or near the position of the coupling device along the beam axis (fig. 2, electrodes in top/lower walls; page 164, left col., line 6-10, The index change is therefore optimized by decreasing the electrode gap or substrate thickness, as disclosed in McMeekin; fig. 1, 26, as disclosed in Myers).

Regarding Claim 26, McMeekin - Myers combination teaches that the electro-optic modulator of claim 18, wherein the deformed portion reduces the effective length of the modulator element along the beam axis (fig. 1, 18, 26; --this portion of claim is of function/property claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by McMeekin - Myers combination is same to that recited in the claim 18, then it is expect the structure provided by McMeekin - Myers combination has same function/property as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 27, McMeekin - Myers combination teaches that the electro-optic modulator of claim 18, wherein a geometrical form of the modulator element corresponds to a geometrical form of the deformed portion (fig. 2, waveguide, electrodes in top/lower walls, as disclosed in McMeekin; fig. 1, 18, 26, as disclosed in Myers).

Regarding Claim 28, McMeekin - Myers combination teaches that the electro-optic modulator of claim 18, further having an impedance matching element that comprises a first end, wherein a distance between the first end of the impedance matching element and the coupling device can be adjusted (fig. 1, 25 or screw attached to 26, as disclosed in Myers).

Regarding Claim 29, McMeekin teaches a method (abstract, a transverse electrooptic modulator (TEOM); figs. 2 and 5) of producing an electro-optic modulator for modulating a beam of electro-magnetic radiation having a beam path and a beam axis (figs. 2 and 5, waveguide), wherein the electro-optic modulator is of a transverse type and comprises: 

a modulator element that is positioned in the beam path (figs. 2 and 5, waveguide), 

a housing for receiving the modulator element, which housing forms a single cavity (figs. 2 and 5, waveguide, lithium niobite substrate, electrodes), the housing having a first end and a second end and extending along the beam path over a length from the first end to the second end, and the length exceeds a width of the housing perpendicular to its length (see fig. 5, waveguide, LiNbO3, top and lower electrodes, epoxy), and 

a coupling device for inputting modulating energy into the housing such that a standing wave with an electric field vector of the standing wave being perpendicular to the beam axis is generated within the housing (fig. 2, electrodes, electric field; fig 5, top and lower electrode bonding pads, top and lower electrodes),

wherein the housing comprises at least one sidewall that extends substantially parallel to the beam axis over the length of the housing from the first end to the second end (figs, 2 and 5, side walls of lithium niobite substrate, top and lower walls of LiNbO3 with electrodes), and 

wherein the method comprises a step of adapting the shape of the at least one sidewall to form a deformed portion (fig. 2, electrodes or lithium niobite substrate) such that in the resonant cavity a distance between the sidewall and the beam axis perpendicular to the beam axis spatially varies along at least a portion of the length of the sidewall (page 163, right col., line 32-42, for modulators employing coplanar electrodes, where the electric field through the waveguide is either predominantly perpendicular to or parallel to the substrate surface, the overlap integral will increase with an increase in the electrode gap/optical mode width ratio. But since the relative phase shift has a stronger dependence on the electrode gap than has the overlap integral…; page 164, left col., line 6-10, The index change is therefore optimized by decreasing the electrode gap or substrate thickness).

But McMeekin does not specifically disclose that wherein a single resonant cavity and a resonant standing wave.

However, Myers teaches a method of producing an electro-optic modulator for modulating a beam of electro-magnetic radiation having a beam path and a beam axis, wherein the electro-optic modulator is of a transverse type (abstract; fig. 1) and comprises:

 a modulator element that is positioned in the beam path (fig. 1, 5- beam path, 18- modulator element),
 
a housing for receiving the modulator element, which housing forms a resonant cavity (fig. 1, 6; col. 1, line 10-18, A light modulating device is provided that includes a resonant cavity containing a standing wave electric field), and 

a coupling device for inputting modulating energy into the housing such that a resonant standing wave is generated within the housing (fig. 1, 25, 26, Electric field E; col. 3, line 35-40, The standing wave electric field E is created in a conventional manner by tuning the cavity with a slide-screw tuner 25 and adjustable shorting plunger 26), 

wherein the housing comprises at least one sidewall that extends substantially parallel to the beam axis over a length (fig. 1, walls holding 18 and 26) and 

wherein the method comprises a step of adapting the shape of the at least one sidewall to form a deformed portion (fig. 1, holding walls on top of 18 and 26- adjustable shorting plunger) such that in the resonant cavity a distance between the sidewall and the beam axis perpendicular to the beam axis varies over at least a portion of the length of the sidewall (fig. 1, 5, 26; --adjusting 26, the distance between 5 and 26 varies).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electro-optic modulator of McMeekin by the light modulating device of Myer for the purpose to provide apparatus for producing a large modulating depth while maintaining a wide bandwidth. (col. 2, line 4-6).

Regarding Claim 33, McMeekin - Myers combination teaches that the electro-optic modulator of claim 18, wherein the coupling device for inputting modulating energy into the housing is a rod-shaped element that extends into the housing (fig. 1, 25, 26 and the screw attached to 26, as disclosed in Myers).

Regarding Claim 34, McMeekin - Myers combination teaches that the electro-optic modulator of claim 33, wherein the rod-shaped element is located within a space formed between the housing and the modulator element and extends substantially parallel to a height H of the resonant cavity (fig. 1, 26 and the screw attached to 26, as disclosed in Myers)

Regarding Claim 36, McMeekin - Myers combination teaches that the electro-optic modulator of claim 20, wherein the deformed portion is configured to accommodate the coupling device such that the coupling device is arranged beyond an extension of the non-deformed portion away from the beam axis (fig. 5, , top and lower electrode bonding pads, as disclosed in McMeekin; fig. 1, 5, 18, 26, as disclosed in Myers).

Regarding Claim 37, McMeekin - Myers combination teaches that the electro-optic modulator of claim 18, wherein the at least one deformed portion of the at least one sidewall is configured to compensate for distortions of the resonant standing wave field of modulating energy (fig. 1, 26, as disclosed in Myers; --this portion of claim is of function/property claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by McMeekin - Myers combination is same to that recited in the claim 18, then it is expect the structure provided by McMeekin - Myers combination has same function/property as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 38, McMeekin - Myers combination teaches that the electro-optic modulator of claim 18, wherein the housing defines a waveguide for the resonant standing wave (fig. 2, waveguide, as disclosed in McMeekin) and wherein the deformed portion is selected so as to define a local waveguide width and a local waveguide displacement at a position of the deformed portion (fig. 2, electrodes; page 164, left col., line 6-10, The index change is therefore optimized by decreasing the electrode gap or substrate thickness, as disclosed in McMeekin).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of references being used in the current new rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872